10
11
12
L3
14
Lo
16
17
18
19
20
2 i.
22
23
24
AD
2
27

28

Case 2:19-cr-00282-RGK Document1 Filed 05/07/19 Page 1of53 Page ID #1

FILED

2OISHAY -7 PM &: 2)

CLERK U 7, UESTRES oO
CENTRAL 0 ST. OF 4

 

UNITED STATES DISTRICT COURT
FOR THE CENTRAL DISTRICT OF CALIFORNIA

January 2019 Grand Jury

UNITED STATES OF AMERICA, CR Noy 9°C R 0 0 ? g 0. -RGKk
ENT

Plaintiff, INDICTM
Vv. [18 U.S.C. § 371: Conspiracy; 18
U.S.C. § 1343: Wire Fraud; 18
ZHONGTIAN LIU, U.S.C. § 545: Passing False and
aka “Liu Zhongtian,” Fraudulent Papers Through
aka “Chairman,” Customhouse; 18 U.S.C.
aka “Uncle Liu,” § 1956(a) (2) (A): International
aka “UL,” Promotional Money Laundering; 18
aka “Big Boss,” . U.S.C. § 2: Aiding and Abetting
CHINA ZHONGWANG HOLDINGS and Causing an Act to Be Done; 18
LIMITED, U.S.C. §§ 545, 981(a) (1) (C), and
aka “ZW,” 982 and 28 U.S.C. § 2461 (c):
aka “Mother Ship,” Criminal Forfeiture]

ZHAOHUA CHEN,
aka “Chen Zhaohua,”
aka “Uncle Chen,”
XIANG CHUN SHAO,
aka “Johnson Shao,”
PERFECTUS ALUMINIUM INC.,
aka “Perfectus Aluminum
Tne. ,”
PERFECTUS ALUMINUM ACQUISITIONS,
LLC,
SCUDERIA DEVELOPMENT, LLC,
1001 DOUBLEDAY, LLC,
VON KARMAN — MAIN STREET, LLC, and
10681 PRODUCTION AVENUE, LLC,

Defendants.

 

 

 

 

 
10
11
12
13
14
15
16
17
18

19

Case 2:19-cr-00282-RGK Document1 Filed 05/07/19 Page 2 o0f53 Page ID #:2

The Grand Jury charges:
COUNT ONE
[18 U.S.C. § 371]

A. INTRODUCTORY ALLEGATIONS

 

At all times relevant to this Indictment, unless otherwise
indicated:

Defendants ZHONGTIAN LIU and CHINA ZHONGWANG HOLDINGS LIMITED

1. Defendant ZHONGTIAN LIU, also known as (“aka”) “Liu
Zhongtian,” aka “Chairman,” aka “Uncle Liu,” aka “UL,” aka “Big Boss”
(“defendant LIU”), was a lawful permanent resident of the United
States and a citizen of the People’s Republic of China (“PRC”).

2. Defendant LIU controlled defendant CHINA ZHONGWANG HOLDINGS
LIMITED, aka “ZW,” aka “Mother Ship” (“defendant CHINA ZHONGWANG”).
Defendant LIU owned Zhongwang International Group Limited (“ZIGL”),
which was the parent company. of defendant CHINA ZHONGWANG. Through
his ownership of ZIGL, defendant LIU was the controlling shareholder
of defendant CHINA ZHONGWANG. Defendant LIU was the President of
defendant CHINA ZHONGWANG from at least as early as in or about May

2009 until his resignation from that position in or about March 2016,

 

20

21

22

23

24

25

26

27

28

 

 

and was also the Chairman of the Board of Directors of defendant
CHINA ZHONGWANG from at least as early as in or about May 2009 until
his resignation from that position in or about November 2017.

3. Defendant CHINA ZHONGWANG was an aluminum company ~
headquartered in Liaoyang City, Liaoning Province, in the PRC.
Defendant CHINA ZHONGWANG described itself in its 2012 Annual Report
as “a leading industrial aluminum extrusion product developer and
manufacturer in the world,” and was the largest aluminum extrusion
manufacturer in Asia and the second largest in the world. Aluminum

2

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00282-RGK Document1 Filed 05/07/19 Page 30f53 Page ID#:3

extrusions result from a process by which aluminum alloy is
transformed into objects such as T-bars or tubes.

4, Defendant CHINA ZHONGWANG wholly owned Zhongwang China
Investment (HK) Limited; Liaoning Zhongwang Group Company, Limited;
and Liaoning Zhongwang Import & Export Trade Company Limited; among
other wholly-owned subsidiaries (together with defendant CHINA
ZHONGWANG and ZIGL, “the ZW Group”).

5. On or about May 8, 2009, shares of defendant CHINA
ZHONGWANG were listed on the Main Board of the Stock Exchange of Hong
Kong Limited (“SEHK”) through an Initial Public Offering (“IPO”).
The IPO was one of the world’s largest in 2009 and raised capital for
defendant CHINA ZHONGWANG of approximately $1.26 billion.

6. The SEHK required defendant CHINA ZHONGWANG to publish its

financial reports on a regular basis. These reports were issued to

enable investors to make informed investment decisions. Defendant
CHINA ZHOGNWANG published the required reports in the form of annual
reports, which, among other things, reported on the operations and
financial performance of defendant CHINA ZHONGWANG, including
detailed information about defendant CHINA ZHONGWANG’s revenue, cost
of sales, gross profit, assets, and liabilities.

7. In its annual reports, defendant CHINA ZHONGWANG also
reported its significant related party transactions. Defendant CHINA
ZHONGWANG defined related parties as, among others: (a) any person,
or close member of that person’s family, who had control or joint
control or significant influence over defendant CHINA ZHONGWANG, or
who was a member of the key management personnel of defendant CHINA
ZHONGWANG or ZIGL; (b) an entity controlled or jointly controlled by
a person identified in (a); or (c) an entity over which a person who

3

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00282-RGK Document1 Filed 05/07/19 Page 4of53 Page ID #:4

had control or joint control over the 4W Group had significant
influence or was a member of the key management personnel of the
entity or parent of the entity.

8. In addition to annual reports, defendant CHINA ZHONGWANG
made disclosures to its potential and current investors regarding
specific issues, including in response to news reports and certain
allegations of wrongdoing made by third parties about defendant CHINA
ZHONGWANG (“specific disclosures”).

Defendant ZHAOHUA CHEN

 

9, Defendant ZHAOHUA CHEN, aka “Chen Zhaohua,” aka “Uncle
Chen” (“defendant CHEN”), was a resident of the PRC and Hong Kong.
Defendant CHEN was a close friend of defendant LIU.

Defendants XIANG CHUN SHAO; PERFECTUS ALUMINIUM INC.;

and PERFECTUS ALUMINUM ACQUISITIONS, LLC

10. Defendant XTANG CHUN SHAO, aka “Johnson Shao” (“defendant
SHAO”), was a resident of the Central District of California.

11. Beginning at least as early as in or about 2008 and
continuing through at least in or about 2014, defendant SHAO, acting
at the direction of defendant LIU, managed the following entities
(collectively, the “PERFECTUS predecessor entities”), which were
incorporated in California between in or about January 2004 and in or
about August 2010: Pengcheng Aluminum Enterprise, Inc. (“PCA”);
Century American Aluminum, Inc. (“CAA”); Global Aluminum (USA), Inc.
(“Global Aluminum”); American Apex Aluminum, Inc. (“AAA”); Aluminum
Source, Inc. (‘Aluminum Source”); Transport Aluminum, Inc.
(“Transport Aluminum’); and Aluminum Industrial, Inc. (“Aluminum
Tndustrial”).

12. The principal office of each of the PERFECTUS predecessor

4

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00282-RGK Document1 Filed 05/07/19 Page 5of53 Page ID #:5

entities was located in Walnut or Ontario, California, within the
Central District of California.

13. On or about July 28, 2006, a bank account ending in 9191 in
the name of PCA was opened at Cathay Bank in the City of Industry,
California, within the Central District of California (“PCA Account
9191”).

14. On or about August 26, 2011, a bank account ending in 2058
in the name of Transport Aluminum was opened at Cathay Bank in the
City of Industry, California, within the Central District of
California (“Transport Account 2058”).

15. On or about December 4, 2014, defendant PERFECTUS ALUMINIUM
INC., aka “Perfectus Aluminum Inc.” (“defendant PERFECTUS”) was
incorporated in California by unindicted co-conspirator 1 (“CC-1”).
CC-1 was a close family member of defendant LIU. Defendant
PERFECTUS’s principal office was located in Ontario, California,
within the Central District:-of California. In or about 2016,
defendant SHAO was appointed as a manager of defendant PERFECTUS.

16. On or about December 10, 2014, defendant PERFECTUS ALUMINUM
ACQUISITIONS, LLC (“defendant PERFECTUS ACQUISITIONS”) was formed in
Delaware. Defendant PERFECTUS ACQUISITIONS was a wholly-owned
subsidiary of defendant PERFECTUS. On or about December 31, 2014,
the PERFECTUS predecessor entities were merged into defendant
PERFECTUS ACQUISITIONS. -At the time of the merger, all assets,
obligations, and liabilities of the PERFECTUS predecessor entities
were transferred to and assumed by defendant PERFECTUS ACQUISITIONS.

17. At the time of the merger of the PERFECTUS predecessor
entities and defendant PERFECTUS ACQUISITIONS, CC-1 was the sole
officer of each of the PERFECTIUS predecessor entities and defendant

5

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26.

27

28

 

 

Case 2:19-cr-00282-RGK Document1 Filed 05/07/19 Page 6of53 Page ID #:6

PERFECTUS, as well as the manager of defendant PERFECTUS
ACQUISITIONS.

18. Following the merger: (a) defendant PERFECTUS continued the
business operations of the PERFECTUS predecessor entities and in some
instances, operated under the name of one or more of the PERFECTUS
predecessor entities; (b) defendants PERFECTUS and PERFECTUS
ACQUISITIONS were separated only by corporate form and acted as one
entity; (c) defendant PERFECTUS ACQUISITIONS was a disregarded entity
for tax purposes; (d) defendant PERFECTUS included all of the
PERFECTUS predecessor entities’ assets and liabilities on defendant
PERFECTUS’s financial statements and tax returns; and (e) regardless
of the corporate form and names of the entities, the PERFECTUS
predecessor entities and defendants PERFECTUS and PERFECTUS
ACQUISITIONS were all effectively owned and controlled by defendant
LIU and were all operated pursuant to his directions.

Defendants *SCUDERIA DEVELOPMENT, LLC; 1001 DOUBLEDAY, LLC;

VON KARMAN ~—- MAIN STREET, LLC; and 10681 PRODUCTION AVENUE, LLC

19. On or about October 22, 2007, defendant SCUDERIA
DEVELOPMENT, LLC (“defendant SCUDERIA DEVELOPMENT”) was formed in
Delaware. On or about October 28, 2014, defendant SCUDERIA
DEVELOPMENT purchased a 600,000 square foot warehouse located at
14600 Innovation Drive, Riverside, California, within the Central
District of California (the “Riverside Warehouse”). Defendant LIU
effectively owned and controlled defendant SCUDERIA DEVELOPMENT and
the Riverside Warehouse.

20. On or about October 27, 2008, defendant 1001 DOUBLEDAY, LLC
(“defendant 1001 DOUBLEDAY”) purchased a 394,000 square foot
warehouse located at 1001 South Doubleday Avenue, Ontario,

6

 
10

Ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00282-RGK Document1 Filed 05/07/19 Page 7 of 53 Page ID #:7

California, within the Central District of California (the “Ontario
Warehouse”). Defendant LIU effectively owned and controlled
defendant 1001 DOUBLEDAY and the Ontario Warehouse.

21. On or about March 31, 2009, defendant VON KARMAN ~— MAIN
STREET, LLC (“defendant VON KARMAN — MAIN STREET”) purchased a
260,000 square foot warehouse located at 2323 Main Street, Irvine,
California, within the Central District of California (the “Irvine
Warehouse”). Defendant LIU effectively owned and controlled
defendant VON KARMAN ~— MAIN STREET and the Irvine Warehouse.

22. On or about September 11, 2009, defendant 10681 PRODUCTION
AVENUE, LLC (“defendant 10681 PRODUCTION AVENUE”) purchased a 1.1
million square foot warehouse located at 10681 Production Avenue,
Fontana, California, within the Central District of California (the
“Fontana Warehouse”). Defendant LIU effectively owned and controlled
defendant 10681 PRODUCTION AVENUE and the Fontana Warehouse.

“Other Aluminum Companies Controlled by Defendant LIU

23. From at least as early as in or about November 2010, and
continuing at least to the date of this Indictment, Aluminicaste
Fundicién de México (“Aluminicaste”) was an aluminum company
headguartered in Mexico. Aluminicaste was effectively owned and
controlled by defendant LIU.

24. On or about December 1, 2012, Global Aluminum purchased an
entity later known as Aluminum Shapes LLC, aka “Shapes LLC,” aka
“Delair Aluminum, LLC” (“Aluminum Shapes”), an aluminum company
located in Delair, New Jersey. Following the merger of Global
Aluminum and the remaining PERFECTUS predecessor entities into
defendant PERFECTUS ACQUISITIONS, Aluminum Shapes was wholly owned
by, and became an asset of, defendants PERFECTUS and PERFECTUS

7

 
10

11

12

13

14

15

16

17

18

19

20

21

- 22

23

24

25

26

27

28

 

 

Case 2:19-cr-00282-RGK Document1 Filed 05/07/19 Page 8o0f53 Page ID #:8

ACQUISITIONS. Defendant LIU effectively owned and controlled
Aluminum Shapes.

25. From at least as early as in or about 2013, Global Vietnam
Aluminum (“GVA”) was an aluminum company headquartered in Vietnam.
GVA was effectively owned and controlled by defendant LIU.

The 2011 Anti-Dumping and Countervailing Duties Orders

Regarding Aluminum Imported By ZW Group

 

26. The United States Department of Commerce (“DOC”) and the
United States International Trade Commission (“USITC”) regulated
commerce in the United States, and, as part of their
responsibilities, had the authority to impose duties on certain
foreign imports. Among other duties, the DOC and USITC imposed anti-
dumping and countervailing duties (“AD/CVD”). AD/CVD orders were
formal determinations issued by the DOC and USITC that AD/CVD duties.
should be collected by U.S. Customs and Border Protection (“CBP”) on
imports of a particular product from specified countries and
companies. AD/CVD orders were intended to ensure fair competition
between United States companies and foreign industry, and to counter
international price discrimination that caused injury to United
States domestic industries.

27. In or about April 2010, the USITC and DOC initiated an
investigation of whether AD/CVD duties should be imposed on imports
of certain aluminum extrusions from the PRC.

28. On or about May 26, 2011, the DOC issued an AD order and a
CVD order (“2011 AD/CVD Orders”) that imposed enhanced CVD duties of
374.15% on certain aluminum extrusions imported from the ZW Group and
AD duties of 33.28% on certain aluminum extrusions imported from the
PRC. The 2011 AD/CVD Orders exempted from AD/CVD duties any finished

8

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00282-RGK Document1 Filed 05/07/19 Page 9of53 Page ID #:9

merchandise, which was defined by DOC as products that were fully and
permanently assembled and completed at the time of entry, such as
finished windows with glass, doors with glass or vinyl, picture
frames with glass pane and backing material, and solar panels.

29. CBP was responsible for, among other things, the
examination of merchandise entering the United States through ports
and other points of entry to ensure that the merchandise was
admissible under, and in compliance with United States laws; and the
assessment and collection of all applicable taxes, fees, and duties,
including AD/CVD duties, on imported merchandise.

30. CBP Form 7501 (“Form 7501” or “Entry Summary”) required
importers, or their agents, to provide truthful information relating
to imported merchandise, including: a description of the merchandise;
the identity of the merchandise’s manufacturer, its value, and
country of origin; the entry type; and the AD/CVD rate, if any. A
customhouse broker or agent normally handled the process of entering
goods into the United States on behalf of an importer, which process
included completing entry documents, including Form 7501, based on
information provided by the importer, and filing the completed Form
7501 with CBP on behalf of the importer. Entry type “01” was the
entry type to be used when the goods at issue in the Form 7501 were
free and dutiable. Entry type “03” was the entry type to be used
when the goods at issue in the Form 7501 were subject to applicable
AD/CVD orders.

31. The Port of Los Angeles and the Port of Long Beach
(collectively referred to by CBP as the “Los Angeles/Long Beach
Seaport”) were ports located within the Central District of

California.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00282-RGK Document1 Filed 05/07/19 Page 10 of 53 Page ID #:10

B. THE OBJECTS OF THE CONSPIRACY

 

32. Beginning in or about July 2008 and continuing to at least
the date of this Indictment, in Los Angeles, Orange, Riverside, and
San Bernardino Counties, within the Central District of California,
and elsewhere, defendants LIU, CHINA ZHONGWANG, CHEN, SHAO,
PERFECTUS, PERFECTUS ACQUISITIONS, SCUDERIA DEVELOPMENT, 1001
DOUBLEDAY, VON KARMAN - MAIN STREET, and 10681 PRODUCTION AVENUE, and
others known and unknown to the Grand Jury, knowingly combined,
conspired and agreed with each other to: (I) knowingly and
intentionally defraud the United States and an agency thereof by
impeding, impairing, obstructing, and defeating the lawful functions
of a government agency, namely, CBP, by deceitful and dishonest
means; and (II) commit offenses against the United States, namely:

a. Wire Fraud, in violation of Title 18, United States
Code, Section 1343;

b. Passing False and Fraudulent Papers Through
Customhouse, in violation of Title 18, United States Code, Section
545; and

Cc. International Promotional Money Laundering, in
violation of Title 18, United States Code, Section 1956({a) (2) (A).

Cc. MEANS BY WHICH THE OBJECTS OF THE CONSPIRACY WERE TO BE

ACCOMPLISHED

33. The objects of the conspiracy were carried out, ‘and were to
be carried out, in substance as follows:

a. Defendants LIU, CHINA ZHONGWANG, CHEN, SHAO,
PERFECTUS, PERFECTUS ACQUISITIONS, SCUDERIA DEVELOPMENT, 1001
DOUBLEDAY, VON KARMAN — MAIN STREET, and 10681 PRODUCTION AVENUE,
would agree to, and would, engage in deceptive acts in order to:

10

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00282-RGK Document1 Filed 05/07/19 Page 110f53 Page ID #:11

i. Fraudulently induce investors in defendant CHINA

ZHONGWANG to purchase and hold shares of defendant CHINA ZHONGWANG
by:

(I) falsely inflating the value of defendant
CHINA ZHONGWANG at the time of the IPO through false representations,
including that an independent third party had made a $200 million
loan to ZIGL in advance. of the IPO;

(II) falsely inflating the sales revenue of
defendant CHINA ZHONGWANG through false representations and

pretenses, including the false representation that the vast majority

‘of defendant CHINA ZHONGWANG’s sales were made at arm’s length, and

the concealment of material facts, including that defendant CHINA
ZHONGWANG’s sales to the PERFECTUS predecessor entities, defendant
PERFECTUS, and certain aluminum shell companies in the PRC were not
arms-length transactions and were funded by money ultimately provided
by defendants LIU, CHINA ZHONGWANG, and CHEN;

(IIT) falsely inflating the volume of
defendant CHINA ZHONGWANG’s exports to the United States and the
strength of the demand in the United States for its products through
false representations and pretenses, including the false
representation and pretense that market demand for certain aluminum
products manufactured by defendant CHINA ZHONGWANG was the reason for
defendant CHINA ZHONGWANG’s increased exports ‘to the United States
after the 2011 AD/CVD Orders, and the concealment of material facts,
including that the PERFECTUS predecessor entities and defendant
PERFECTUS’s purchases from defendant CHINA ZHONGWANG were not based
on market demand from third-party customers and the purchased
aluminum was simply being stockpiled; and

11

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00282-RGK Document1 Filed 05/07/19 Page 12 of 53 Page ID #:12

(IV) falsely inflating the overall financial
position of defendant CHINA ZHONGWANG through the concealment of
material facts, including that defendant CHINA ZHONGWANG’s revenues
included purchases that defendants LIU, CHINA ZHONGWANG, and CHEN had
funded, and that its related parties had liabilities arising from the
related parties’ purported purchases from defendant CHINA ZHONGWANG,
namely, approximately $1.8 billion in AD/CVD duties due to CBP.

ii. Fraudulently conceal from the CBP and the United
States Treasury that aluminum that the PERFECTUS predecessor entities
and defendants LIU, CHINA ZHONGWANG, and SHAO were importing and
causing to be imported into the United States was subject to duties
imposed by the 2011 AD/CVD Orders, thereby evading approximately $1.8
billion in duties owed to the United States; and

iii. Engage in monetary transactions that allowed
defendant CHINA ZHONGWANG to secretly fund the purchases of aluminum
imported into the United States from defendant CHINA ZHONGWANG,
thereby enabling: (a) defendants to maintain the false pretense that
defendant CHINA ZHONGWANG was obtaining significant revenue from
sales of aluminum to United States-based customers even though there
were few, if any, such sales; (b) defendants to continue to evade
applicable AD/CVD duties; and (c) defendant LIU to transfer valuable
assets, namely bulk quantities of aluminum, from defendant CHINA
7ZHONGWANG in the PRC to entities in the United States that defendant
LIU controlled.

The Fraudulent Inflation of Defendant CHINA ZHONGWANG’ s

Financial Statements

 

b. Defendants LIU and CHINA ZHONGWANG would cause
defendant CHINA ZHONGWANG’s shares to be listed on the Main Board of

12

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00282-RGK Document1 Filed 05/07/19 Page 13 0f 53 Page ID #:13

the SEHK. In order to induce investors to purchase and hold shares
of defendant CHINA ZHONGWANG, both at the time of the IPO and
thereafter, defendants LIU and CHINA ZHONGWANG would cause defendant
CHINA ZHONGWANG to issue an IPO prospectus, annual reports, and
specific disclosures that would contain materially false statements
regarding, among other things, defendant CHINA ZHONGWANG’s sales,
revenue, U.S. export program, and related party transactions.

om In order to complete the IPO and falsely inflate the
value of defendant CHINA ZHONGWANG, defendant LIU would direct an
unindicted co-conspirator (“CC-2”) to transfer approximately $200
million to ZIGL as a purported loan when, in fact, ZIGL did not
intend to repay the loan and the transfer of the funds was identified
as a loan in order to conceal that the funds for the purported loan
had originated from accounts controlled by defendants LIU, CHINA
ZHONGWANG, and CHEN. Defendants LIU and CHINA ZHONGWANG would cause
the IPO prospectus to falsely state that the purported loan
originated from an independent third party.

d. Defendants LIU, CHINA ZHONGWANG, and SHAO, and other
co-conspirators, would use the PERFECTUS predecessor entities and
defendant PERFECTUS to purchase aluminum from defendant CHINA
ZHONGWANG, the ZW Group, and the aluminum shell companies, as defined
below in paragraph 33(g), that had been manufactured by defendant
CHINA ZHONGWANG and the ZW Group.

e. Defendants LIU and CHINA ZHONGWANG would conceal their
connection to the PERFECTUS predecessor entities and defendants
PERFECTUS and PERFECTUS ACQUISITIONS by, among other means,
purporting to transfer ownership and control of the PERFECTUS
predecessor entities and defendant PERFECTUS to defendant SHAO, CC-1,

13

 
10

Li

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00282-RGK Document1 Filed 05/07/19 Page 14 0f 53 Page ID #:14

and/or other purported third parties when, in fact, defendant LIU
effectively owned and controlled the PERFECTUS predecessor entities
and defendants PERFECTUS and PERFECTUS ACQUISITIONS.

f. In order to conceal defendants LIU and CHINA
ZHONGWANG’s connection to the PERFECTUS predecessor entities and
defendants PERFECTUS and PERFECTUS ACQUISITIONS, defendants LIU,
CHINA ZHONGWANG, SHAO, and PERFECTUS, the PERFECTUS predecessor
entities, and other co-conspirators, would falsely represent the
nature of the relationships among the PERFECTUS predecessor entities
and defendants CHINA ZHONGWANG and PERFECTUS in communications with,
and in documents submitted to, among others, the USITC, the few
third-party customers who purchased aluminum extrusions from the
PERFECTUS predecessor entities and defendant PERFECTUS, and the
Tnternal Revenue Service (“IRS”).

g. In order to conceal that defendant CHINA ZHONGWANG
and/or the ZW-Group was the source of the aluminum being sold to the
PERFECTUS predecessor entities, defendants LIU, CHINA ZHONGWANG, and
CHEN, and other co-conspirators, would identify shell companies (the
“aluminum shell companies”) as the nominal sellers of this aluminum.
The names of the shell companies would conceal and not disclose the
connection between defendants LIU and CHINA ZHONGWANG and the
aluminum shell companies. The aluminum shell companies were
controlled by defendants LIU, CHINA ZHONGWANG, and CHEN. The
aluminum shell companies included, but were not limited to: Dalian
Liwang Trade Co., Ltd. (“Dalian Liwang”); Tianjin Boruixin Co., Ltd.
(“Boruixin”); Yingkou Qianxiang Trade Co. Ltd. (“Qianxiang”); and
Gran Cabrio Capital Pte. Ltd. (“Gran Cabrio”).

h. Following the issuance of the 2011 AD/CVD Orders,

14

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00282-RGK Document1 Filed 05/07/19 Page 15 o0f53 Page ID #:15

defendants LIU and CHINA ZHONGWANG would cause the aluminum
extrusions being imported by the PERFECTUS predecessor entities to be
shipped to the United States in the form of pallets (the “aluminum
pallets”). Because there were no customers for these aluminum
pallets, defendants LIU and CHINA ZHONGWANG would sometimes cause
emails to be sent to defendant SHAO to enable him to create fake
purchase orders for the aluminum pallets. The emails would state the
form and quantity of the aluminum pallets that defendants LIU and
CHINA ZHONGWANG already intended to, and would, export to the United
States to be imported by the PERFECTUS predecessor entities for the
purported sale to the PERFECTUS predecessor entities’ supposed
customers. In other instances, defendants SHAO and the PERFECTUS
predecessor entities would create purchase orders after being told by
defendant CHINA ZHONGWANG that a shipment of aluminum extrusions in
the form of pallets was already en route to the Ports of Los Angeles
and Long Beach. Although prior to the 2011 AD/CVD Orders, defendants
LIU and CHINA ZHONGWANG had not exported, and defendant SHAO and the
PERFECTUS predecessor entities had not imported, any aluminum
extrusions in the form of pallets, defendants LIU, CHINA ZHONGWANG,
CHEN, and SHAO would cause the PERFECTUS predecessor entities to

import into the United States approximately 2,200,000 such pallets

l between in or about 2011 and in or about 2014. At the direction of

| defendant LIU, none of these pallets was ever sold.

i. At the direction of defendant LIU, defendants SCUDERIA
DEVELOPMENT, 1001 DOUBLEDAY, VON KARMAN — MAIN STREET, and 10681
PRODUCTION AVENUE would purchase the Riverside, Ontario, Irvine, and

Fontana Warehouses, respectively.
a. At the direction of defendant LIU, defendants SHAO,

15

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cr-00282-RGK Document1 Filed 05/07/19 Page 16 of 53 Page ID #:16

PERFECTUS, SCUDERIA DEVELOPMENT, 1001 DOUBLEDAY, VON KARMAN — MAIN
STREET, and 10681 PRODUCTION AVENUE, and the PERFECTUS predecessor
entities, would stockpile and cause to be stockpiled the aluminum
extrusions in the form of pallets purchased from the ZW Group and the
aluminum shell entities at the Irvine, Ontario, Fontana, and
Riverside Warehouses, and at Aluminum Shapes in New Jersey. By
stockpiling and causing to be stockpiled the aluminum extrusions in
the form of pallets, defendants LIU, SHAO, PERFECTUS, SCUDERTA
DEVELOPMENT, 1001 DOUBLEDAY, VON KARMAN -— MAIN STREET, and 10681
PRODUCTION AVENUE maintained the pretense that the sales of the
aluminum pallets to the PERFECTUS predecessor entities were actual
sales to customers in the United States.

k. In order to maintain the pretense that the PERFECTUS
predecessor entities and defendant PERFECTUS were purchasing the |
aluminum from defendant CHINA ZHONGWANG and/or the ZW Group and
thereby generating revenue for defendant CHINA ZHONGWANG, defendants
LIU and CHINA ZHONGWANG would cause invoices for the aluminum to be
sent to defendants SHAO and PERFECTUS, and the PERFECTUS predecessor
entities. Defendant CHINA ZHONGWANG would also direct employees of
the ZW Group to email defendant SHAO and others seeking payment on
outstanding invoices.

Ll. The value of the aluminum purportedly purchased by the
PERFECTUS predecessor entities from the ZW Group and the aluminum
shell companies greatly exceeded the revenue the PEHRFECTUS
predecessor entities obtained from actual sales. As a result, the
PERFECTUS predecessor entities did not have sufficient funds to pay
for the aluminum they were importing. Accordingly, defendants SHAO
and PERFECTUS, and the PERFECTUS predecessor entities, would request

16

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00282-RGK Document1 Filed 05/07/19 Page 17 of 53 Page ID #:17

funding from defendant CHINA ZHONGWANG to pay the invoices from
defendant CHINA ZHONGWANG and/or ZW Group.

m. After receiving funding requests from defendants SHAO
and PERFECTUS, defendants LIU, CHINA ZHONGWANG, and CHEN, and other
co-conspirators, would transfer and cause the transfer by wire of
funds worth hundreds of millions of dollars to bank accounts
controlled by defendants SHAO, PERFECTUS, and PERFECTUS ACQUISITIONS,
and the PERFECTUS predecessor entities. The funds would originate in
bank accounts controlled by defendants LIU, CHINA ZHONGWANG, and
CHEN, but held in the names of shell companies in order to conceal
the origin, ownership, and control of the funds (collectively, the
“financial shell companies”). These financial shell companies
included, but were not limited to, Anhe Trading Co.; Best Success
Holdings Limited; Bright Rich Investments Limited; DNH Trading Co.
Limited; Easy Able International (HK); Fast Growth Co.; Grand Famous
Trading Limited; Guanghui Great Exploit (HK) Limited; Guocang Trade
Limited; HK De Ming Trade Co. Limited; Kingson Co.; Kingnuo
Communication Electronics Co., Ltd.; Kong Yum Trading Co.; Kun Hong
Trade Co., Ltd.; Money Top Trading, Ltd.; Porter (International)
Supplies; Rainbow Bright Inc. Limited; Rui Yin Co.; and SNS Great
Cause Investment Ltd.

n. Defendant SHAO would cause the receipt of funds from
the financial shell companies to be recorded as loans on the books -
and in the records of the PERFECTUS predecessor entities and
defendant PERFECTUS when, in truth and in fact, the funds were not
loans and the PERFECTUS predecessor entities and defendant PERFECTUS
never intended to repay the funds. As of on or about December 31,
2014, the PERFECTUS predecessor entities had recorded on their

17

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00282-RGK Document1 Filed 05/07/19 Page 18 of 53 Page ID #:18

balance sheets a cumulative total of at least approximately $1.2
billion in purported loans, the vast majority of which originated
from the financial shell companies.

QO. After receiving funds from the financial shell
companies, defendants SHAO and PERFECTUS, and the PERFECTUS
predecessor entities, would cause funds to be transferred by wire
from bank accounts in the name of defendant PERFECTUS and the
PERFECTUS predecessor entities, located within the Central District
of California, to bank accounts in the name of entities within the ZW
Group, located in Hong Kong and the PRC, and the bank accounts of the
aluminum shell companies, located in Hong Kong and the PRC.

p. Defendant LIU would cause defendant CHINA ZHONGWANG to
falsely record the sales to defendant PERFECTUS and the PERFECTUS
predecessor entities made directly by the ZW Group and through the
aluminum shéll companies on defendant CHINA ZHONGWANG’ s financial
statements as arms-length transactions. Defendant CHINA ZAHONGWANG
would further falsely record the funds received from defendant
PERFECTUS, the PERFECTUS predecessor entities, and the aluminum shell
companies as revenue, thereby fraudulently increasing the overall
revenue recorded by defendant CHINA ZHONGWANG and making it appear as
though defendant CHINA ZHONGWANG’s financial position and export
program were stronger than they, in fact, were.

q. Defendant LIU would cause defendant CHINA ZHONGWANG to
issue annual reports containing materially false statements and
omissions. These false statements and omissions would be material to
investors in defendant CHINA ZHONGWANG.

r. At the direction of defendant LIU, defendant CHINA
ZHONGWANG’s annual reports would falsely state, among other things,

18

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 2:19-cr-00282-RGK Document1 Filed 05/07/19 Page 19 0f 53 Page ID #:19

that:

i. all of the purported sales to the PERFECTUS
predecessor entities and defendant PERFECTUS and aluminum shell
companies were arms-length sales to customers;

ii. there was high demand for deep-processed aluminum
products, namely, aluminum pallets, that resulted in increasing sales
and exports to the United States; and

iii. all funds received from defendants SHAO and
PERFECTUS, and the PERFECTUS predecessor entities, and the aluminum
shell companies, were revenue.

s. Further, at the direction of defendant LIU, defendant
CHINA ZHONGWANG would fail to disclose, among other things, that:

4. defendant LIU effectively owned and controlled
the PERFECTUS predecessor entities and defendants PERFECTUS and
PERFECTUS ACQUISITIONS;

ii. defendants LIU and CHINA ZHONGWANG controlled the
aluminum shell companies;

iii. defendants LIU and CHINA ZHONGWANG had directed
the PERFECTUS predecessor entities to purchase aluminum manufactured
and sold by defendant CHINA ZHONGWANG and the ZW Group;

iv. defendants LIU and CHINA ZHONGWANG had directed
that, after the 2011 AD/CVD Orders, the aluminum be imported as
aluminum extrusions in the form of pallets, for which there was no
customer demand;

Vv. purported sales to the PERFECTUS predecessor
entities and aluminum shell companies were related party
transactions; and

vi. defendants LIU and CHINA ZHONGWANG had provided

19

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00282-RGK Document1 Filed 05/07/19 Page 20 0f 53 Page ID #:20

the funds for the purchase of the aluminum.

t. After allegations of fraud were publicly made against
defendants LIU and CHINA ZHONGWANG, defendants LIU and CHINA
ZHONGWANG would cause false specific disclosures to be issued to
investors and potential investors. In particular, defendant CHINA
ZHONGWANG would issue specific disclosures falsely stating that:
defendant LIU did not control defendant PERFECTUS and the PERFECTUS
predecessor entities, Dalian Liwang, Boruixin, Qianxiang, GVA, and
Aluminicaste; all sales not reported as related party transactions
were arms-length transactions; and defendant CHINA ZHONGWANG had not
provided the funding for the aluminum purchased by any of its
customers. These false statements were material to investors in
defendant CHINA ZHONGWANG.

u. After allegations of fraud were publicly made against
defendants LIU and CHINA ZHONGWANG, and in order to impede any
investigations into the allegations,’ defendants LIU, SHAO, PERFECTUS,
SCUDERIA DEVELOPMENT, 1001 DOUBLEDAY, VON KARMAN — MAIN STREET, and
10681 PRODUCTION AVENUE would cause the aluminum stored at the
Irvine, Ontario, Fontana, and Riverside Warehouses to be exported to
GVA.

Vv. After allegations of fraud were publicly made against
defendants LIU and CHINA ZHONGWANG and in order to lull investors
into believing defendant CHINA ZHONGWANG’s prior disclosures,
defendant LIU would cause unindicted co-conspirators to falsely claim
ownership of defendant PERFECTUS, the aluminum imported by the
PERFECTUS predecessor entities, and the Ontario, Irvine, Fontana, and
Riverside Warehouses.

We By causing defendant CHINA ZHONGWANG to make the

20

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 2:19-cr-00282-RGK Document1 Filed 05/07/19 Page 210f53 Page ID #:21

above-described material false statements regarding defendant CHINA
ZHONGWANG’s assets, revenue, and overall financial position to
investors, defendant LIU fraudulently inflated the value of his own
shares in defendant CHINA ZHONGWANG as well as his creditworthiness:
and the creditworthiness of defendant CHINA ZHONGWANG. Through the
above-described material false statements and concealment of material
facts, defendants LIU and CHINA ZHONGWANG also exposed the remaining
shareholders of defendant CHINA ZHONGWANG to the risk that defendant
CHINA ZHONGWANG would plummet in value when defendant CHINA
ZHONGWANG’s fraudulent business practices were discovered.

The Evasion of Duties under the 2011 AD/CVD Orders

x. Prior to the AD/CVD investigation and 2011 AD/CVD
Orders, defendants LIU and CHINA ZHONGWANG would direct defendant
SHAO and the PERFECTUS predecessor entities to purchase aluminum
extrusions from the ZW Group and aluminum shell companies and import
them into the United States through the Ports of Los Angeles and Long
Beach. Although the PERFECTUS predecessor entities sold some of the
aluminum extrusions imported from the ZW Group and aluminum shell
companies to third-party customers, the PERFECTUS predecessor
entities would stockpile the vast majority of the aluminum extrusions
at the Irvine, Ontario, and Fontana Warehouses.

y- The 2011 AD/CVD Orders imposed substantial costs on
the importation of certain aluminum extrusions into the United States
from certain Chinese companies, including the ZW Group. To
circumvent the AD/CVD duties, defendants LIU, CHINA ZHONGWANG, and
CHEN, and other co-conspirators, would export, and defendants SHAO
and PERFECTUS and the PERFECTUS predecessor entities would import,
aluminum extrusions in the form of pallets, that is, the extrusions

21

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00282-RGK Document1 Filed 05/07/19 Page 22 of 53 Page ID #:22

would be tack-welded into the shape of pallets, which would then
enter the United States through the Ports of Los Angeles and Long
Beach, as well as the Port of New York and New Jersey, as purported .
finished merchandise not subject to duties under the 2011 AD/CVD
Orders.

Z. In order to ensure that the plan to circumvent the
AD/CVD duties would work, defendants LIU and CHEN would cause several
test shipments containing aluminum extrusions in the form of pallets
to be imported by entities other than the PERFECTUS predecessor
entities, including Berlinetta Trading, LLC (“Berlinetta Trading”).

aa. Defendants LIU, CHINA ZHONGWANG, CHEN, and SHAO, and
other co-conspirators, would cause the PERFECTUS predecessor entities
to falsely identify on Form 7501 the aluminum extrusions in the form
of pallets as finished merchandise that would not be subject to the
2011 AD/CVD Orders, when, in truth and in fact, and as defendants
LIU, CHINA ZHONGWANG, CHEN, and SHAO then well knew, the aluminum
extrusions in the form of pallets were not finished merchandise. By
falsely identifying the pallets as finished merchandise, the
PERFECTUS predecessor entities were able to evade paying
approximately $1.8 billion in AD/CVD duties.

bb. By stockpiling and causing to be stockpiled the
aluminum fraudulently imported as finished merchandise not subject to
duties under the 2011 AD/CVD Orders, defendants LIU, SHAO, PERFECTUS,
SCUDERIA DEVELOPMENT, 1001 DOUBLEDAY, VON KARMAN — MAIN STREET, and
10681 PRODUCTION AVENUE maintained the pretense that the aluminum
extrusions in the form of pallets were finished merchandise that had
been sold to customers in the United States and prevented the CBP
from discovering that it was extrusions subject to AD/CVD duties.

22

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00282-RGK Document1 Filed 05/07/19 Page 23 0f 53 Page ID #:23

cc. Knowing that the aluminum imported as pallets was, in

fact, nothing more than extrusions that had been tack-welded together
to enable defendants LIU, CHINA ZHONGWANG, CHEN, and SHAO, and other
co-conspirators, to falsely claim it was finished merchandise not
subject to the 2011 AD/CVD Orders, and that there were no customers
for the aluminum extrusions in the form of pallets, the vast majority
of which were too heavy to be usable as pallets, defendants LIU and
CHINA ZHONGWANG would direct that aluminum melting facilities be
built and acquired to be used to reconfigure the aluminum imported as
pallets into a form with commercial value.
D. OVERT ACTS

34. On or about the following dates, in furtherance of the
conspiracy and to accomplish its objects, defendants LIU, CHINA
ZHONGWANG, CHEN, SHAO, PERFECTUS, PERFECTUS ACQUISITIONS, SCUDERTIA

DEVELOPMENT, 1001 DOUBLEDAY, VON KARMAN —- MAIN STREET, and 10681

‘PRODUCTION AVENUE, together with others known and unknown to the

Grand Jury, committed and willfully caused others to commit the
following overt acts, among others, in Los Angeles, Orange,
Riverside, and San Bernardino Counties, within the Central District
of California and elsewhere:

Overt Act No. 1: In or about July 2008, defendant LIU caused
approximately $195, 633,053 to be transferred through intermediary
entities to a bank account held at United Commercial Bank in the name
of Scuderia Capital Partners, LLC (“the Scuderia Capital Partners
Account”).

Overt Act No. 2: On or about July 28, 2008, CC-1 resigned as
a manager of Scuderia Capital Partners, LLC (“Scuderia Capital”).

Overt Act No. 3: On or about July 28, 2008, defendant LIU

23

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00282-RGK Document1 Filed 05/07/19 Page 24 of 53 Page ID #:24

directed CC-2 to transfer approximately $100,000,000 to ZIGL from the
Scuderia Capital Partners Account.

Overt Act No. 4: In or about August 2008, defendant LIU
caused approximately $4,999,960 to be transferred through
intermediary entities to the Scuderia Capital Partners Account.

Overt Act No. 5: On or about August 5, 2008, defendant LIU
directed CC-2 to transfer approximately $90,000,000 to ZIGL from the
Scuderia Capital Partners Account.

Overt Act No. 6: On or about August 7, 2008, defendant LIU
directed CC-2 to transfer approximately $10,000,000 to ZIGL from the
Scuderia Capital Partners Account.

Overt Act No. 7: On or about October 27, 2008, defendant LIU
caused defendant 1001 DOUBLEDAY to purchase the Ontario Warehouse for
the purpose of stockpiling aluminum.

Overt Act No. 8: On or about December 3, 2008, defendants LIU
and SHAO caused to be filed with the California Secretary of State a
PCA Statement of Information identifying defendant SHAO as the CEO,
Secretary, CFO, and sole director of PCA.

Overt Act No. 9: On or about March 31, 2009, defendant LIU
caused defendant VON KARMAN - MAIN STREET to purchase the Irvine
Warehouse for the purpose of stockpiling aluminum.

Overt Act No. 10: On or about April 24, 2009, defendants LIU

 

and CHINA ZHONGWANG caused an IPO prospectus to be issued. The IPO
prospectus falsely stated that ZIGL had obtained a $200 million loan
from Scuderia Capital for the purposes of completing the IPO. The
prospectus falsely stated that the shareholder and director of
Scuderia Capital were not “connected persons” to defendant CHINA
ZHONGWANG. The prospectus failed to disclose that defendant LIU

24

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cr-00282-RGK Document1 Filed 05/07/19 Page 25o0f53 Page ID #:25

controlled Scuderia Capital and that defendant LIU, through
intermediaries, had provided Scuderia Capital the funds for its
purported $200 million loan to ZIGL.

Overt Act No. 11: On or about May 8, 2009, defendant LIU

 

caused defendant CHINA ZHONGWANG to be listed on the Main Board of

the SEHK.

Overt Act No. 12: On or about September 11, 2009, defendant

 

LIU caused defendant 10681 PRODUCTION AVENUE to purchase the Fontana
Warehouse for the purpose of stockpiling aluminum.

Overt Act No. 13: On or about January 8, 2010, defendant SHAO

 

sent an email to defendant CHEN and attached a record of previous
wire transfers for Global Aluminum. The attachment listed wire
transfers to and from some of the financial shell companies,
including, Kong Yum Trading Co. and Kingson Co.

Overt Act No. 14: In or about April 2010, defendant LIU caused

 

defendant CHINA ZHONGWANG to release its 2009 annual report, which
stated that sales to the United States accounted for 40.8% of
defendant CHINA ZHONGWANG’s overall revenue in 2009, up from just
1.9% in 2008.

Overt Act No. 15: On or about April 21, 2010, an unindicted

 

co-conspirator (“CC-3”) falsely testified before the USITC that PCA
was owned and operated independently from the company’s suppliers in

the PRC.

Overt Act No. 16: Tn or about late 2010, defendants LIU and

 

CHEN met with CC-2 at the Irvine Warehouse to discuss ways to
circumvent the DOC and USITC’s likely imposition of AD/CVD orders.

Overt Act No. 17: On or about October 28, 2010, defendant SHAO

 

sent an email to an employee of the ZW Group updating the ZW Group

25

+

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00282-RGK Document1 Filed 05/07/19 Page 26 of 53 Page ID #:26

about the DOC’s preliminary AD/CVD order imposed against Chinese

aluminum.

Overt Act No. 18: On or about October 28, 2010, defendant SHAO

 

called defendant LIU to update him about the DOC’s preliminary AD/CVD
order, but did not reach defendant LIU.

Overt Act No. 19: On or about December 7, 2010, defendant

 

SHAO, using text provided to him by an employee of the ZW Group, sent
an email to an employee of Zhongwang China Investment (HK) Limited
requesting a quote for an order of 520 aluminum pallets.

Overt Act No. 20: On or about January 17, 2011, at the

 

direction of an employee of the ZW Group, defendant SHAO sent an
email to an employee of Zhongwang China Investment (HK) Limited
stating that PCA was satisfied with the guality of the aluminum
pallets and intended to place additional orders soon.

Overt Act No. 21: On or about January 29, 2011, a then-

 

Executive Director of defendant CHINA ZHONGWANG sent an email to
defendant SHAO asking for documents previously submitted to the USITC
by the PERFECTUS predecessor entities. The requested documents
falsely claimed that the PERFECTUS predecessor entities were not
related to any Chinese extrusion companies.

Overt Act No. 22: On or about February 9, 2011, defendant SHAO

 

submitted documents to the USITC falsely claiming that PCA was not
related to any Chinese extrusion companies.

Overt Act No. 23: In or about March 2011, defendant LIU caused

 

defendant CHINA ZHONGWANG to release its 2010 annual report, which
stated that sales to the United States accounted for 29.1% of
defendant CHINA ZHONGWANG’s overall revenue in 2010, and that the
decline in revenue from 2009 was attributable to the USITC and DOC’s

26

 
10

11

12

13

14

15.

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00282-RGK Document1 Filed 05/07/19 Page 27 of 53 Page ID #:27

AD/CVD investigation.

Overt Act No. 24: On or about June 30, 2011, at the direction

 

of defendants LIU and CHEN, an unindicted co-conspirator caused a
customs broker to submit to CBP on behalf of Berlinetta Trading the
Form 7501 for the importation of a test shipment from Dalian Liwang
of approximately 1,422 aluminum pallets valued at approximately
$406,617. The Form 7501 falsely claimed that the aluminum pallets
were not subject to the 2011 AD/CVD Orders.

Overt Act No. 25: On or about July 13, 2011, at the direction

 

of defendants LIU and CHEN, an unindicted co-conspirator caused a
customs broker to submit to CBP on behalf of Berlinetta Trading the
Form 7501 for the importation of a second test shipment from Dalian
Liwang of approximately 1,530 aluminum pallets valued at
approximately $338,218. The Form 7501 falsely claimed that the
aluminum pallets were not subject to the 2011 AD/CVD Orders.

Overt Act No. 26: On or about July 21, “2011, at the direction

 

of defendants LIU and CHEN, an unindicted co-conspirator caused a
customs broker to submit to CBP on behalf of Berlinetta Trading the
Form 7501 for the importation of a third test shipment from Dalian
Liwang of approximately 756 aluminum pallets valued at approximately
$290,769. The Form 7501 falsely claimed that the aluminum pallets
were not subject to the 2011 AD/CVD Orders.

Overt Act No. 27: On or about September 28, 2011, defendant

 

SHAO caused PCA’s customs broker to submit to CBP the Form 7501 for
the importation from Boruixin of approximately 1,764 aluminum pallets
valued at approximately $635,040. The Form 7501 falsely claimed that
the aluminum pallets were not subject to the 2011 AD/CVD Orders.

Overt Act No. 28: On or about November 25, 2011, defendant

 

27

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00282-RGK Document1 Filed 05/07/19 Page 28 of 53 Page ID #:28

SHAO caused PCA’s customs broker to submit to CBP the Form 7501 for
the importation from Dalian Liwang of approximately 3,024 aluminum
pallets valued at approximately $1,097,712. The Form 7501 falsely
claimed that the aluminum pallets were not subject to the 2011 AD/CVD
Orders. |

Overt Act No. 29: On or about January 27, 2012, defendant SHAO

 

caused PCA’s customs broker to submit to CBP the Form 7501 for the
importation from Dalian Liwang of approximately 6,732 aluminum
pallets valued at approximately $1,279,080. The Form 7501 falsely
claimed that the aluminum pallets were not subject to the 2011 AD/CVD
Orders.

Overt Act No. 30: In or about April 2012, defendant LIU caused

 

defendant CHINA ZHONGWANG to release its 2011 annual report, which
stated that sales to the United States accounted for 3.9% of
defendant CHINA ZHONGWANG’s overall revenue in 2011, and that the
decline in revenue from 2010 was the result of the continuing AD/CVD
investigation in the United States.

Overt Act No. 31: On or about May 10, 2012, defendant SHAO

 

caused PCA’s customs broker to submit to CBP the Form 7501 for the
importation from Dalian Liwang of approximately 4,590 aluminum
pallets valued at approximately $872,100. The Form 7501 falsely
claimed that the aluminum pallets were not subject to the 2011 AD/CVD

Orders.

Overt Act No. 32: On or about July 9, 2012, defendant SHAO

 

caused PCA’s customs broker to submit to CBP the Form 7501 for the
importation from Dalian Liwang of approximately 6,552 aluminum
pallets valued at approximately $2,358,720. The Form 7501 falsely
Claimed that the aluminum pallets were not subject to the 2011 AD/CVD

28

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 2:19-cr-00282-RGK Document1 Filed 05/07/19 Page 29 0f 53 Page ID #:29

Orders.

Overt Act No. 33: On or about September 10, 2012, defendant

 

SHAO sent an email to two employees of the ZW Group falsely stating
that PCA would be placing additional aluminum pallet orders due to
requests by PCA’s customers even though, as defendant SHAO then well
knew, PCA had not sold any of the aluminum pallets PCA had previously

imported.

Overt Act No. 34: On or about September 20, 2012, defendant

 

SHAO caused PCA’s customs broker to submit to CBP the Form 7501 for
the importation from Qianxiang of approximately 6,048 aluminum
pallets valued at approximately $1,874,880. The Form 7501 falsely
claimed that the aluminum pallets were not subject to the 2011 AD/CVD

Orders.

Overt Act No. 35: On or about December 1, 2012, at the

 

direction of defendant LIU, defendant SHAO used Global Aluminum, a
PERFECTUS predecessor entity, to purchase an aluminum mill in Delair,

New Jersey.

Overt Act No. 36: In or about 2013, defendant LIU directed CC-

 

2 to build an aluminum melting facility on land previously purchased
by an entity effectively owned and controlled by defendant LIU in
Barstow, California, within the Central District of California, for
the purpose of melting the aluminum pallets imported from the PRC.

Overt Act No. 37: On or about January 11, 2013, defendant SHAO

 

caused PCA’s customs broker to submit to CBP the Form 7501 for the
importation from Dalian Liwang of approximately 9,180 aluminum
pallets valued at approximately $1,496,340. The Form 7501 falsely
claimed that the aluminum pallets were not subject to the 2011 AD/CVD

Orders.

29

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00282-RGK Document1 Filed 05/07/19 Page 30 0f 53 Page ID #:30

Overt Act No. 38: On or about March 14, 2013, defendant SHAO

 

caused PCA’s customs broker to submit to CBP the Form 7501 for the
importation from Dalian Liwang of approximately 15,120 aluminum
pallets valued at approximately $5,367,600. The Form 7501 falsely
claimed that the aluminum pallets were not subject to the 2011 AD/CVD

Orders.

Overt Act No. 39: On March 24, 2013, defendant SHAO sent an

 

email to an employee of the 2W Group requesting the transfer of funds
to the PERFECTUS predecessor entities. Defendant SHAO asked for the
request to be approved as directed by the Board of Directors.

Overt Act No. 40: In or about April 2013, defendant LIU caused

 

defendant CHINA ZHONGWANG to release its 2012 annual report, which
stated that sales to the United States accounted for 8.32% of
defendant CHINA ZHONGWANG’s overall revenue in 2012. Defendant CHINA
7HONGWANG attributed the increase in sales to the United States in
2012 to defendant CHINA ZHONGWANG’s plan to focus on deep-processed
industrial aluminum products, namely, aluminum pallets, which could
be sold as finished products and were not subject to 2011 AD/CVD

Orders.

Overt Act No. 41: On or about April 8, 2013, defendant SHAO

 

sent an email to an employee of the ZW Group attaching a spreadsheet
detailing the funding needs of the PERFECTUS predecessor entities.

Overt Act No. 42: On or about August 8, 2013, defendant SHAO

 

caused PCA’s customs broker to submit to CBP the Form 7501 for the
importation from Dalian Liwang of approximately 6,804 aluminum
pallets valued at approximately $2,381,400. The Form 7501 falsely
claimed that the aluminum pallets were not subject to the 2011 AD/CVD

Orders.

30

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

°23

24

25

26

27

28

 

 

Case 2:19-cr-00282-RGK Document1 Filed 05/07/19 Page 31 0f53 Page ID #:31

Overt Act No. 43: On or about September 23, 2013, defendant

 

SHAO caused PCA’s customs broker to submit to CBP the Form 7501 for
the importation from Dalian Liwang of approximately 2,520 aluminum
pallets valued at approximately $882,000. The Form 7501 falsely
Claimed that the aluminum pallets were not subject to the 2011 AD/CVD

Orders.

Overt Act No. 44: On or about October 18, 2013, defendant SHAO

 

caused PCA’s customs broker to submit to CBP the Form 7501 for the
importation from Qianxiang of approximately 3,276 aluminum pallets
valued at approximately $1,058,148. The Form 7501 falsely claimed
that the aluminum pallets were not subject to the 2011 AD/CVD Orders.

Overt Act No. 45: In or about April 2014, defendant LIU caused

 

defendant CHINA ZHONGWANG to release its 2013 annual report, which
stated that sales to the United States accounted for 11.8% of
defendant CHINA ZHONGWANG’s overall revenue in 2013. Defendant CHINA
ZHONGWANG attributed the increase in sales to the United States in
2013 to defendant CHINA ZHONGWANG’s efforts to expand production of
deep-processed products, namely, aluminum pallets, to meet increasing
demand for these products in the United States.

Overt Act No. 46: On or about May 5, 2014, defendant SHAO

 

caused PCA’s customs broker to submit to CBP the Form 7501 for the
importation from Dalian Liwang of approximately 16,128 aluminum
pallets valued at approximately $5,644,800. The Form 7501 falsely
claimed that the aluminum pallets were not subject to the 2011 AD/CVD

Orders.

Overt Act No. 47: On or about May 5, 2014, defendant SHAO

 

caused PCA’s customs broker to submit to CBP the Form 7501 for the
importation from Dalian Liwang of approximately 8,568 aluminum

31

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 2:19-cr-00282-RGK Document1 Filed 05/07/19 Page 32 of 53 Page ID #:32

pallets valued at approximately $2,998,800. The Form 7501 falsely
claimed that the aluminum pallets were not subject to the 2011 AD/CVD

Orders.

Overt Act No. 48: On or about May 9, 2014, defendant SHAO

 

caused PCA’s customs broker to submit to CBP the Form 7501 for the
importation from Dalian Liwang of approximately 13,356 aluminum
pallets valued at approximately $4,674,600. The Form 7501 falsely
claimed that the aluminum pallets were not subject to the 2011 AD/CVD

Orders.

Overt Act No. 49: On or about May 19, 2014, defendant SHAO

 

caused PCA’s customs broker to submit to CBP the Form 7501 for the
importation from Dalian Liwang of approximately 14,364 aluminum
pallets valued at approximately $5,027,400. The Form 7501 falsely
claimed that the aluminum pallets were not subject to the 2011 AD/CVD
Orders.

Overt Act No. 50: On or about May 22, 2014, defendant SHAO

 

caused PCA’s customs broker to submit to CBP the Form 7501 for the
importation from Dalian Liwang of approximately 4,032 aluminum
pallets valued at approximately $1,411,200. The Form 7501 falsely
claimed that the aluminum pallets were not subject to the 2011 AD/CVD
Orders.

Overt Act No. 51: On or about May 23, 2014, defendant SHAO

 

caused PCA’s customs broker to submit to CBP the Form 7501 for the
importation from Dalian Liwang of approximately 10,584 aluminum
pallets valued at approximately $3,704,400. The Form 7501 falsely
claimed that the aluminum pallets were not subject to the 2011 AD/CVD

Orders.

Overt Act No. 52: On or about May 28, 2014, defendant SHAO

 

32

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00282-RGK Document1 Filed 05/07/19 Page 33 of 53 Page ID #:33

caused PCA’s customs broker to submit to CBP the Form 7501 for the
importation from Zhongwang China Investment (HK) Limited of
approximately 1,530 aluminum pallets valued at approximately
$244,800. The Form 7501 falsely claimed that the aluminum pallets
were not subject to the 2011 AD/CVD Orders.

Overt Act No. 53: On or about May 30, 2014, defendant SHAO

 

caused PCA’s customs broker to submit to CBP the Form 7501 for the
importation from Dalian Liwang of approximately 10,584 aluminum
pallets valued at approximately $3,704,400. The Form 7501 falsely
claimed that the aluminum pallets were not subject to the 2011 AD/CVD

Orders.

Overt Act No. 54: On or about June 5, 2014, defendants LIU,

 

CHINA ZHONGWANG, and CHEN caused the transfer of approximately
$999,975 from an account in the name of Rainbow Bright Inc. Limited
held in Hong Kong to PCA Account 9191.

Overt Act No. 55: On or about June 6, 2014, defendant SHAO

 

caused PCA’s customs broker to submit to CBP the Form 7501 for the
importation from Dalian Liwang of approximately 6,048 aluminum
pallets valued at approximately $2,116,800. The Form 7501 falsely
claimed that the aluminum pallets were not subject to the 2011 AD/CVD

Orders.

Overt Act No. 56: On or about June 19, 2014, defendant SHAO

 

directed the transfer of approximately $1,126,080 from PCA Account
9191 to an account in the name of Zhongwang China Investment (HK)
Limited held in Hong Kong as payment for the purchase of
approximately 7,038 aluminum pallets.

Overt Act No. 57: On or about June 27, 2014, defendant SHAO

 

caused PCA’s customs broker to submit to CBP the Form 7501 for the

33

 
10

ii

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00282-RGK Document1 Filed 05/07/19 Page 34 o0f53 Page ID #:34

importation from Dalian Liwang of approximately 10,080 aluminum
pallets valued at approximately $3,528,000. The Form 7501 falsely
claimed that the aluminum pallets were not subject to the 2011 AD/CVD

Orders.

Overt Act No. 58: On or about July 3, 2014, defendants LIU,

 

CHINA ZHONGWANG, and CHEN caused the transfer of approximately
$989,975 from an account in the name of Rainbow Bright Inc. Limited
held in Hong Kong to PCA Account 9191.

Overt Act No. 59: On or about July 11, 2014, defendant SHAO

 

directed the transfer of approximately $4,463,359 from PCA Account
9191 to an account in the name of Dalian Liwang held in the PRC as
payment for the purchase of approximately 12,096 aluminum pallets.

Overt Act No. 60: On or about July 16, 2014, defendants LIU,

 

CHINA ZHONGWANG, and CHEN caused the transfer of approximately
$1,539,975 from an account in the name of Grand Famous Trading
Limited held in Hong Kong to PCA Account 9191.

Overt Act No. 61: On or about July 21, 2014, defendant SHAO

 

directed the transfer of approximately $8,558,512 from PCA Account
9191 to an account in the name of Dalian Liwang held in the PRC as
payment for the purchase of aluminum products, including
approximately 34,002 aluminum pallets.

Overt Act No. 62: On or about July 25, 2014, defendants LIU,

 

CHINA ZHONGWANG, and CHEN caused the transfer of approximately
$1,699,976 from an account in the name of Grand Famous Trading
Limited held in Hong Kong to PCA Account 9191.

Overt Act No. 63: On or about August 5, 2014, defendants LIU,

 

CHINA ZHONGWANG, and CHEN caused the transfer of approximately
$599,975 from an account in the name of Kun Hong Trade Co., Limited

34

 

 
10
Li
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 2:19-cr-00282-RGK Document1 Filed 05/07/19 Page 35o0f53 Page ID #:35

held in Hong Kong to PCA Account 9191.

Overt Act No. 64: On or about August 5, 2014, defendants LIU,

 

CHINA ZHONGWANG, and CHEN caused the transfer of approximately
$949,975 from an account in the name of Grand Famous Trading Limited
held in Hong Kong to the PCA Account 9191.

Overt Act No. 695: On or about August 5, 2014, defendants LIU,

 

CHINA ZHONGWANG, and CHEN caused the transfer of approximately
$1,049,975 from an account in the name of Grand Famous Trading
Limited held in Hong Kong to PCA Account 9191.

Overt Act No. 66: On or about August 5, 2014, defendants LIU,

 

CHINA ZHONGWANG, and CHEN caused the transfer of approximately
$3,099,975 from an account in the name of Kun Hong Trade Co., Limited
held in Hong Kong to PCA Account 9191.

Overt Act No. 67: On or about August 5, 2014, defendant SHAO

 

directed the transfer of approximately $244,800 from PCA Account 9191
to an account in the name of Zhongwang China Investment (HK) Limited
held in Hong Kong as payment for the purchase of approximately 1,530

aluminum pallets.

Overt Act No. 68: On or about August 6, 2014, defendant SHAO

 

directed the transfer of approximately $5,027,807 from PCA Account
9191 to an account in the name of Dalian Liwang held in the PRC as
payment for the purchase of approximately 13,860 aluminum pallets.

Overt Act No. 69: On or about August 20, 2014, defendant SHAO

 

sent an email to an employee of the ZW Group requesting funds for the
rent and operational expenses of Aluminum Industrial and CAA.

Overt Act No. 70: In or about October 2014, defendants LIU and

 

CHEN caused a total of approximately $28,899,700 to be transferred
from Easy Able Tnternational (HK) to a bank account in the name of

35

 
10
11
12
13
14
15
16
17
18
13
20
21
22
23
24
25
26
27

28

 

 

Case 2:19-cr-00282-RGK Document1 Filed 05/07/19 Page 36 of 53 Page ID #:36

defendant SCUDERIA DEVELOPMENT.

Overt Act No. 71: On or about October 9, 2014, defendants LIU

 

and CHEN caused approximately $3,099,975 to be transferred from Kun
Hong Trade Co. Limited to a bank account in the name of defendant

SCUDERIA DEVELOPMENT.

 

Overt Act No. 72: On or about October 10, 2014, defendants LIU
and CHEN caused approximately $1,269,975 to be transferred from Best
EBarning Trading Limited to a bank account in the name of defendant
SCUDERIA DEVELOPMENT.

Overt Act No. 73: On or about October 10, 2014, defendants LIU

 

and CHEN caused approximately $1,389,975 to be transferred from Group
Like Limited to a bank account in the name of defendant SCUDERIA

DEVELOPMENT.

Overt Act No. 74: On or about October 10, 2014, defendants LIU

 

and CHEN caused approximately $3,199,958 to be transferred from
Golden Shield Investment Limited to a bank account in the name of
defendant SCUDERIA DEVELOPMENT.

Overt Act No. 75: On or about October 14, 2014, defendants LIU

 

and CHEN caused approximately $639,979 to be transferred from Group
Like Limited to a bank account in the name of defendant SCUDERIA

DEVELOPMENT.

Overt Act No. 76: On or about October 14, 2014, defendants LIU

 

and CHEN caused approximately $6,499,975 to be transferred from Kun
Hong Trade Co., Limited to a bank account in the name of defendant
SCUDERIA DEVELOPMENT.

Overt Act No. 77: On or about October 17, 2014, defendants LIU

 

and CHEN caused the transfer of approximately $1,299,975 from an
account in the name of Easy Able International (HK) held in Hong Kong

36

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00282-RGK Document1 Filed 05/07/19 Page 37 of 53 Page ID #:37

&

to PCA Account 9191.

Overt Act No. 78: On or about October 28, 2014, defendant LIU

 

caused defendant SCUDERIA DEVELOPMENT to purchase the Riverside
Warehouse for the purpose of stockpiling aluminum.

Overt Act No. 79: On or about October 29, 2014, defendant LIU

 

caused defendant SCUDERIA DEVELOPMENT to transfer by means of wire
approximately $42,864,450 to a title company in connection with the
purchase of the Riverside Warehouse.

Overt Act No. 80: On or about November 25, 2014, CC-1 caused

 

to be filed with the California Secretary of State a PCA Statement of
Information indicating that CC-1 had replaced defendant SHAO as the
CEO, Secretary, and CFO of PCA. Defendant LIU continued to
effectively own and control PCA.

Overt Act No. 81: On or about December 8, 2014, at the

 

direction of defendant SHAO, an employee of PCA submitted a funding
reguest to an employee of the ZW Group for the rent and expenses for
AAA, Aluminum Industrial, Aluminum Source, and CAA for the period of
October 2014 through January 2015.

Overt Act No. 82: On or about December 31, 2014, at the

 

direction of defendant LIU, CC-1 caused the PERFECTUS predecessor
entities to be merged into defendants PERFECTUS and PERFECTUS
ACQUISITIONS. Defendant LIU effectively owned and controlled
defendants PERFECTUS and PERFECTUS ACQUISITIONS.

Overt Act No. 83: In or about early 2015, defendant SHAO

 

caused Aluminum Shapes to provide to CBP a presentation purportedly

from PCA falsely claiming, among other things, that PCA manufactured
the aluminum pallets, the pallets were suitable for use in chemical

and metal industries, and the pallets had fully-sealed welds.

37

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00282-RGK ‘Document 1 Filed 05/07/19 Page 38 of 53 Page ID #:38

Overt Act No. 84: In or about January 2015, at the direction

 

of defendant LIU, CC-1 purported to transfer ownership of defendant
PERFECTUS to a third-party when, in fact, defendant LIU retained
control of defendant PERFECTUS.

Overt Act No. 85: On or about March 6, 2015, defendant

 

PERFECTUS transferred approximately $493,308 from Transport Account
2058 to an account in the name of Liaoning Zhongwang Import & Export
Trade Co., Ltd. held in the PRC, as payment for the purchase of

aluminum products.

Overt Act No. 86: In or around April 2015, defendant LIU

 

caused defendant CHINA ZHONGWANG to release its 2014 annual report,
which stated that sales to the United States accounted for 11.67% of
defendant CHINA ZHONGWANG’s overall revenue in 2014. Defendant CHINA
ZHONGWANG stated that this revenue was the result of defendant CHINA
ZHONGWANG’s expansion of its production of deep-processed products,
namely, aluminum pallets, to meet increasing demand for these
products in the United States.

Overt Act No. 87: On or about April 6, 2015, defendant

 

PERFECTUS transferred approximately $1,947,140 from Transport Account
2058 to an account in the name of Dalian Liwang held in the PRC as
payment for the purchase of aluminum products.

Owert Act No. 88: On or about June 4, 2015, defendant SHAO

 

falsely told the IRS that Global Aluminum’s creditors were not
related to any of its suppliers or manufacturers and that defendant
SHAO was not related to the ZW Group or Dalian Liwang.

Overt Act No. 89: On or about July 31, 2015, defendant LIU

 

caused defendant CHINA ZHONGWANG to suspend trading of defendant
CHINA ZHONGWANG’s shares pending the release of defendants CHINA

38

 
10

11

12

13

14

15

16

17

18

19

20.

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00282-RGK Document1 Filed 05/07/19 Page 39 0f 53 Page ID #:39

ZHONGWANG and LIU’s response to allegations of fraud made against
defendants CHINA ZHONGWANG and LIU by a short seller of defendant

CHINA ZHONGWANG’s shares.

Overt Act No. 90: On or about August 12, 2015, defendant LIU

 

caused defendant CHINA ZHONGWANG to resume trading of defendant CHINA
ZHONGWANG’s shares and issued a specific disclosure responding to the
short seller’s allegations. In the specific disclosure, defendants
CHINA ZHONGWANG and LIU stated that the allegations made against
defendants LIU and CHINA ZHONGWANG were groundless and contained
misrepresentations and false allegations that defendant CHINA
ZHONGWANG stated were designed to affect the price of defendant CHINA
ZHONGWANG’s shares. In this announcement, defendant LIU caused
defendant CHINA ZHONGWANG to make material false statements,
including the following: (1) except for .04% of its total revenues,
all revenue was generated from sales to independent third parties;

(2) any stake in PCA and Aluminicaste briefly held by defendant LIU’s
family had been disposed of to an independent third party; and

(3) Dalian Liwang, Qianxiang, and Boruixin were independent third

parties.

Overt Act No. 91: On or about September 10, 2015, defendant

 

IU caused defendant CHINA ZHONGWANG to issue a specific disclosure.
In this specific disclosure, defendants LIU and CHINA ZHONGWANG made
material false statements, including that defendant PERFECTUS, PCA,
Aluminicaste, and GVA were third parties independent of defendants
LIU and CHINA ZHONGWANG.

Overt Act No. 92: In or about 2016, defendants LIU, SHAO, and

 

PERFECTUS exported approximately 6,337 containers of aluminum pallets
that were being held at the Irvine, Fontana, Ontario, and Riverside

39

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00282-RGK Document1 Filed 05/07/19 Page 40 of 53 Page ID #:40

Warehouses to GVA.

Overt Act No. 93: In or about April 2016, defendant LIU caused

 

defendant CHINA ZHONGWANG to release its 2015 annual report, which
stated that sales to the United States accounted for 11.1% of
defendant CHINA ZHONGWANG’s overall revenue in 2015.

Overt Act No. 94: On or about December 27, 2016, defendant

 

SHAO submitted and caused to be submitted to the U.S. District Court
for the Central District of California a declaration falsely stating
that the PERFECTUS predecessor entities originally intended to sell
or lease the aluminum pallets in the United States, but none were
sold due to changes in market conditions and an unsuccessful

marketing strategy.

Overt Act No. 95: On or about May 12, 2017, defendant LIU

 

caused defendant CHINA ZHONGWANG to issue a specific disclosure. In
this disclosure, defendants LIU and CHINA 4HONGWANG falsely stated
that defendant CHINA ZHONGWANG’s sales to third parties were
completed on an arms-length basis and that it had no arrangements
with these third parties to finance the purchase of its own products.

Overt Act No. 96: On or about September 17, 2017, defendant

 

LIU caused defendant CHINA ZHONGWANG to issue a specific disclosure
stating that, after having spoken with defendant LIU, defendant CHINA
ZHONGWANG had re-affirmed that defendant LIU did not control and was
not the beneficial owner of defendant PERFECTUS.

Overt Act No. 97: On or about October 2, 2017, an unindicted

 

co-conspirator and close family member of defendant LIU (“cCc-4”)
signed declarations filed with the U.S. District Court for the
Central District Court of California falsely claiming to be the
ultimate beneficial owner of the Irvine, Ontario, Fontana, and

40

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 2:19-cr-00282-RGK Document1 Filed 05/07/19 Page 41 0f 53 Page ID #:41

Riverside Warehouses.

Overt Act No. 98: On or about December 12, 2017, defendant

 

CHEN falsely testified in a deposition that defendant CHEN was the
ultimate beneficial owner of the Ontario, Irvine, and Fontana

Warehouses and that CC-2 was acting on defendant CHEN’s behalf.

41

 
10
11
12
13
14
15
16
17
18
19

“20
21
22
23
24
25
26
27

28

 

 

Case 2:19-cr-00282-RGK Document1 Filed 05/07/19 Page 42 of 53 Page ID #:42

COUNTS TWO THROUGH TEN
[18 U.S.C. §§ 1343, 2(a)]
35. The Grand Jury hereby realleges and incorporates by
reference paragraphs 1 through 31, 33, and 34 of this Indictment as
though fully set forth herein.

A. SCHEME TO DEFRAUD

 

36. Beginning in or about July 2008 and continuing to at least
the date of this Indictment, within the Central District of
California, and elsewhere, defendants ZHONGTIAN LIU, also known as
(“aka”) “Liu Zhongtian,” aka “Chairman,” aka “Uncle Liu,” aka “UL,”
aka “Big Boss” (“defendant LIU”), CHINA ZHONGWANG HOLDINGS LIMITED,
aka “ZW,” aka “Mother Ship” (“defendant CHINA ZHONGWANG”), ZHAOQHUA
CHEN, aka “Chen Zhaohua,” aka “Uncle Chen” (“defendant CHEN”), XIANG
CHUN SHAO, aka “Johnson Shao” (“defendant SHAO”), defendant PERFECTUS
ALUMINIUM INC., aka “Perfectus Aluminum Inc.” (“defendant
PERFECTUS”), PERFECTUS ALUMINUM ACQUISITIONS, LLC (“defendant
PERFECTUS ACQUISITIONS”), SCUDERIA DEVELOPMENT, LLC (“defendant
SCUDERIA DEVELOPMENT”), 1001 DOUBLEDAY, LLC (“defendant 1001
DOUBLEDAY”), VON KARMAN — MAIN STREET, LLC (“defendant VON KARMAN —
MAIN STREET”), and 10681 PRODUCTION AVENUE, LLC (“defendant 10681
PRODUCTION AVENUE”), and others known and unknown to the Grand Jury,
aiding and abetting each another, knowingly and with intent to
defraud, devised, participated in, executed, and attempted to execute
a scheme to defraud investors in defendant CHINA ZHONGWANG as to
material matters, and to obtain money from such investors by means of
material false and fraudulent.pretenses, representations, and
promises, and the concealment of material facts.

37. The scheme operated, in substance, as set forth in

42

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00282-RGK Document1 Filed 05/07/19 Page 43 of 53 Page ID #:43

paragraphs 33 and 34 of this Indictment.
B. USE OF WIRES

38. On or about the following dates, in Los Angeles, Orange,
Riverside, and San Bernardino Counties, within the Central District
of California, and elsewhere, defendants LIU, CHINA ZHONGWANG, CHEN,
SHAO, PERFECTUS, PERFECTUS ACQUISITIONS, SCUDERIA DEVELOPMENT, 1001
DOUBLEDAY, VON KARMAN — MAIN STREET, and 10681 PRODUCTION AVENUE, and
others known and unknown to the Grand Jury, aiding and abetting each
other, for the purpose of executing the above-described scheme to
defraud, transmitted and caused the transmission of the following
items by means of wire communication in interstate and foreign

commerce ~

 

COUNT DATE INTERSTATE AND FOREIGN WIRING

 

 

TWO 05/13/2014 Email from an employee of the ZW
Group, sent by means of interstate
and foreign wires, to defendant
SHAO in the Central District of
California, asking for payment for
aluminum.

 

THREE 06/19/2014 Transfer of approximately
$1,126,080 from PCA Account 9191,
by means of interstate and foreign
wires, to an account in the name
of Zhongwang China Investment (HK)
Limited held in Hong Kong.

 

FOUR 07/11/2014 Transfer of approximately
$4,463,369 from PCA Account 9191,
by means of interstate and foreign
wires, to an account in tthe name
of Dalian Liwang held in the PRC.

 

FIVE 07/21/2014 Transfer of approximately
$8,558,512 from PCA Account 9191,
by means of interstate and foreign
wires, to an account in the name
of Dalian Liwang held in the PRC.

 

 

 

 

 

43

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

Case 2:19-cr-00282-RGK Document1 Filed 05/07/19 Page 44 of 53 Page ID #:44

 

COUNT

DATE

 

INTERSTATE AND FOREIGN WIRING

 

 

SIX

08/05/2014

Transfer of approximately $244,800
from PCA Account 9191, by means of
interstate and foreign wires, to
an account held in the name of
Zhongwang China Investment (HK)
Limited held in Hong Kong.

 

SEVEN

08/06/2014

Transfer of approximately
$5,027,807 from PCA Account 9191,
by means of interstate and foreign
wires, to an account in the name
of Dalian Liwang held in the PRC.

 

EIGHT

08/20/2014

Email from defendant SHAO sent,
from the Central District of
California, by means of interstate
and foreign wires, to an employee
of ZW Group in the PRC requesting
funds for rent and operational
expenses of Aluminum Industrial
and CAA.

 

NINE

03/06/2015

Transfer of approximately $493,308
from Transport Account 2058, by

|means of interstate and foreign

wires, to an account in the name
of Liaoning Zhongwang Import &
Export Trade Co., Ltd. held in the
PRC.

 

 

TEN

 

04/06/2015

Transfer of approximately
$1,947,140 from Transport Account
2058, by means of interstate and
foreign wires, to an account
Dalian Liwang held in the PRC.

 

 

 

 

44

 

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00282-RGK Document1 Filed 05/07/19 Page 45 o0f53 Page ID #:45

COUNTS ELEVEN THROUGH SEVENTEEN
[18 U.S.C. §§ 545, 2]

39. The Grand Jury hereby realleges and incorporates by
reference paragraphs 1 through 31, 33, and 34 of this Indictment as
though fully set forth herein.

40. On or about the dates set forth below, in Los Angeles,
Orange, Riverside, and San Bernardino Counties, within the Central
District of California, and elsewhere, defendants ZHONGTIAN LIU, also
known as (“aka”) “Liu Zhongtian,” aka “Chairman,” aka “Uncle Liu,”
aka “UL,” aka “Big Boss,” CHINA ZHONGWANG HOLDINGS LIMITED, aka “ZW,”
aka “Mother Ship,” ZHAOHUA CHEN, aka “Chen Zhaohua,” aka “Uncle
Chen,” XIANG CHUN SHAO, aka “Johnson Shao,” defendant PERFECTUS
ALUMINIUM INC., aka “Perfectus Aluminum Inc.,” PERFECTUS ALUMINUM
ACQUISITIONS, LLC, SCUDERTA DEVELOPMENT, LLC, 1001 DOUBLEDAY, LLC,
VON KARMAN — MAIN STREET, LLC, and 10681 PRODUCTION AVENUE, LLC, and
others known and unknown to the Grand Jury, aiding and abetting each
other, knowingly, willfully, and with intent to defraud the United
States, made out and passed, and caused to be made out and passed,
through a customhouse of the United States, the false and fraudulent
documents set forth below, in order to influence the actions of the
United States regarding the importation into the United States of
aluminum pallets:

//
//

AS

 
10

LL

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 2:19-cr-00282-RGK Document1 Filed 05/07/19 Page 46 of 53 Page ID #:46

 

COUNT

 

DATE

FALSE AND FRAUDULENT DOCUMENT

 

ELEVEN

05/19/2014

Form 7501, bearing entry number
W3303379083, falsely declaring that the
14,364 aluminum pallets from the PRC
were not subject to the 2011 AD/CVD
Orders.

 

TWELVE

05/22/2014

Form 7501, bearing entry number
W3303379737, falsely declaring that the
4,032 aluminum pallets from the PRC
were not subject to the 2011 AD/CVD
Orders.

 

THIRTEEN

05/23/2014

Form 7501, bearing entry number
HR702108724, falsely declaring that the
10,584 aluminum pallets from the PRC
were not subject to the 2011 AD/CVD
Orders.

 

FOURTEEN

05/28/2014

Form 7501, bearing entry number
HR702108708, falsely declaring that the
1,530 aluminum pallets from the PRC
were not subject to the 2011 AD/CVD
Orders.

 

FIFTEEN

05/30/2014

Form 7501, bearing entry number
W3303381550, falsely declaring that the
10,584 aluminum pallets from the PRC
were not subject to the 2011 AD/CVD
Orders.

 

SIXTEEN

06/06/2014

Form 7501, bearing entry number
HR702109383, falsely declaring that the
6,048 aluminum pallets from the PRC
were not subject to the 2011 AD/CVD
Orders.

 

 

SEVENTEEN

 

06/27/2014

 

Form 7501, bearing entry number
W3303385676, falsely declaring that the
10,080 aluminum pallets from the PRC
were not subject to the 2011 AD/CVD
Orders.

 

 

 

46

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00282-RGK Document1 Filed 05/07/19 Page 47 of 53 Page ID #:47

COUNTS EIGHTEEN THROUGH TWENTY-FOUR
[18 U.S.C. §§ 1956(a) (2) (A), 2]

41. The Grand Jury hereby realleges and incorporates by
reference paragraphs 1 through 31, 33, and 34 of this Indictment as
if fully set forth herein.

42. On or about the dates set forth below, in Los Angeles,
Orange, Riverside, and San Bernardino Counties, within the Central
District of California, and elsewhere, defendants ZHONGTIAN LIU, also
known as (“aka”) “Liu Zhongtian,” aka “Chairman,” aka “Uncle Liu,”
aka “UL,” aka “Big Boss,” CHINA ZHONGWANG HOLDINGS LIMITED, aka “ZW,”
aka “Mother Ship,” ZHAOHUA CHEN, aka “Chen Zhaohua,” aka “Uncle
Chen,” XIANG CHUN SHAO, aka “Johnson Shao,” defendant PERFECTUS
ALUMINIUM INC., aka “Perfectus Aluminum Inc.,” and PERFECTUS ALUMINUM
ACQUISITIONS, LLC, and others known and unknown to the Grand Jury,
aiding and abetting each other, transported, transmitted, and
transferred, and attempted to transport, transmit, and transfer, and
willfully caused others to transport, transmit, and transfer, and
attempt to transport, transmit, and transfer funds to a place in the
United States from and through a place outside of the United States,
with the intent to promote the carrying on of specified unlawful
activity, namely, wire fraud, in violation of Title 18, United States
Code, Section 1343, and passing false and fraudulent papers through a
customhouse, in violation of Title 18, United States Code, Section
545, through the following transactions:

//
//

47]

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 2:19-cr-00282-RGK Document1 Filed 05/07/19 Page 48 of 53 Page ID #:48

 

COUNT

DATE

TRANSACTION

 

HIGHTEEN

06/05/2014

Wire transfer of approximately $999,975
to PCA Account 9191 from an account in
the name of Rainbow Bright Inc. Limited
held in Hong Kong.

 

NINETEEN

07/03/2014

Wire transfer of approximately $989,975
to PCA Account 9191 from an account in
the name of Rainbow Bright Inc. Limited
held in Hong Kong.

 

TWENTY

07/16/2014

Wire transfer of approximately
$1,539,975 to PCA Account 9191 from an
account in the name of Grand Famous
Trading Limited held in Hong Kong.

 

TWENTY-ONE

07/25/2014

Wire transfer of approximately
$1,699,975 to PCA Account 9191 from an
account in the name of Grand Famous
Trading Limited held in Hong Kong.

 

TWENTY-TWO

08/05/2014

Wire transfer of approximately $599,975
to PCA Account 9191 from an account
held in the name of Kun Hong Trade Co.,
Limited held in Hong Kong.

 

TWENTY-THREE

08/05/2014

Wire transfer of approximately
$3,099,975 to PCA Account 9191 from an
account in the name of Kun Hong Trade
Co., Limited held in Hong Kong.

 

 

TWENTY-FOUR

 

10/17/2014

 

Wire transfer of approximately
$1,299,975 to PCA Account 9191 from an
account in the name of Easy Able
International (HK) held in Hong Kong.

 

 

 

48

 

 
10

Li

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00282-RGK Document1 Filed 05/07/19 Page 49 of 53 Page ID #:49

FORFEITURE ALLEGATION ONE

[18 U.S.C. § 981(a) (1) (C) and 28 U.S.C. § 2461 (c)]

1. Pursuant to Rule 32.2 of the Federal Rules of Criminal
Procedure, notice is hereby given that the United States of America
will seek forfeiture as part of any sentence, pursuant to Title 18,
United States Code, Section 981(a) (1) (C) and Title 28, United States
Code, Section 2461(c), in the event of any defendant’s conviction of
the offenses set forth in any of Counts One through Ten of this
Indictment.

2. Any defendant so convicted shall forfeit to the United
States of America the following:

a. all right, title, and interest in any and all
property, real or personal, constituting, or derived from, any
proceeds traceable to the offenses; and

b. To the extent such property is not available for
forfeiture, a sum of money equal to the total value of the property
described in subparagraph (a).

3. Pursuant to Title 21, United States Code, Section 853(p),
as incorporated by Title 28, United States Code, Section 2461(c), any
defendant so convicted shall forfeit substitute property, up to the
value of the property described in the preceding paragraph if, as the
result of any act or omission of said defendant, the property
described in the preceding paragraph or any portion thereof
(a) cannot be located upon the exercise of due diligence; (b) has
been transferred, sold to, or deposited with a third party; (c) has
been placed beyond the jurisdiction of the court; (d) has been
substantially diminished in value; or (e) has been commingled with
other property that cannot be divided without difficulty.

49

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00282-RGK Document1 Filed 05/07/19 Page 50 of 53 Page ID #:50

FORFEITURE ALLEGATION TWO
[18 U.S.C. §§ 982 and 545]

1. Pursuant to Rule 32.2(a) of the Federal Rules of Criminal
Procedure, notice is hereby given that the United States of America
will seek forfeiture as part of any sentence, pursuant to Title 18,
United States Code, Sections 982 and 545, and Title 28, United States
Code, Section 2461(c), in the event of any defendant’s conviction of
the offenses set forth in any of Counts Eleven through Seventeen of
this Indictment.

2. Any defendant so convicted shall forfeit to the United
States the following:

(a) All right, title, and interest in any and all property,
real or personal constituting, or derived from, any proceeds
obtained, directly or indirectly, as a result of each such offense;

(b) Any and all merchandise introduced into the United
States in violation of Title 18, United States Code, Section 545, or
the value thereof; and

(c) To the extent such property is not available for
forfeiture, a sum of money equal to the total value of the property
described in subparagraphs (a) and (b).

3. Pursuant to Title 21, United States Code, Section 853(p),
as incorporated by Title 18, United States Code, Section 982(b) and
Title 28, United States Code, Section 2461(c), any defendant so
convicted shall forfeit substitute property, up to the total value of
the property described in the preceding paragraph if, as the result
of any act or omission of said defendant, the property described in
the preceding paragraph, or any portion thereof: (a) cannot be
located upon the exercise of due diligence; (b) has been transferred,

50

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00282-RGK Document1 Filed 05/07/19 Page 510f53 Page ID #:51

sold to or deposited with a third party; (c) has been placed beyond
the jurisdiction of the Court; (d) has been substantially diminished
in value; or (e) has been commingled with other property that cannot

be divided without difficulty.

51

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00282-RGK Document1 Filed 05/07/19 Page 52 0f 53 Page ID #:52

FORFEITURE ALLEGATION THREE
[18 U.S.C. § 982 and 28 U.S.C. § 2461 (c)]

1. Pursuant to Rule 32.2(a) of the Federal Rules of Criminal
Procedure, notice is hereby given that the United States will seek
forfeiture as part of any sentence, pursuant to Title 18, United
States Code, Section 982(a) (1) and Title 28, United States Code,
Section 2461(c), in the event of any defendant’s conviction of the
offenses set forth in any of Counts Eighteen through Twenty-Four of
this Indictment.

2. Any defendant so convicted shall forfeit to the United
States of America the following:

(a) Any property, real or personal, involved in such
offense, and any property traceable to such property; and

(ob) To the extent such property is not available for
forfeiture, a sum of money equal to the total value of the property
described in subparagraph (a).

3. Pursuant to Title 21, United States Code, Section 853(p),
as incorporated by Title 18, United States Code, Section 982(b) (1),
and Title 18, United States Code, Section 982(b) (2), any defendant so
convicted shall forfeit substitute property, if, by any act or
omission of said defendant, the property described in the preceding
paragraph, or any portion thereof: (a) cannot be located upon the
exercise of due diligence; (b) has been transferred, sold to, or
deposited with a third party; (c) has been placed beyond the
jurisdiction of the court; (d) has been substantially diminished in
value; or (e) has been commingled with other property that cannot be
divided without difficulty. Substitution of assets shall not be
ordered, however, where the convicted defendant acted merely as an

52

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00282-RGK Document1 Filed 05/07/19 Page 53 0f 53 Page ID #:53

intermediary who handled but did not retain the property in the
course of the money laundering offense unless the defendant, in
committing the offense or offenses giving rise to the forfeiture,
conducted three or more separate transactions involving a total of

$100,000.00 or more in any twelve-month period.

A TRUE BILL

/s/

Foreperson

NICOLA T. HANNA
United States Attorney

ON
LAWRENCE S. MIDDLETON

Assistant United States Attorney
Chief, Criminal Division

RANEE A. KATZENSTEIN
Assistant United States Attorney
Chief, Major Frauds Section

POONAM G. KUMAR
Assistant United States Attorney
Deputy Chief, Major Frauds Section

EDDIE A. JAUREGUI
Assistant United States Attorney
Major Frauds Section

JULIAN L. ANDRE

Assistant United States Attorney
Major Frauds Section

53

 
